DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because empty diagram boxes are impermissible under 37 CFR §1.83(a) which recites as follows:
“The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).” (Emphasis added by Examiner)
 
The empty diagram boxes 65 and 420, found in Figures 3 and 16 of the drawings, must be labeled with an appropriate descriptive phrase in addition to the reference characters already present. Please see 37 CFR §1.84(n), 37 CFR §1.84(o), and 37 CFR §1.83(p) for more information on the difference between the required legends and the reference characters already present. Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The originally filed specification refers to an object “embedded” within the fluid medium. The definition of “embed” is “To surround a pathologic or histologic specimen with a firm and sometimes hard medium such as paraffin, wax, celloidin, or a resin, to make possible the cutting of thin section for microscopic examination” (Medical Dictionary on The Free Dictionary), “to enclose closely in or as if in a matrix” (Merriam-Webster dictionary), “to prepare (a microscopy specimen) for sectioning by infiltrating with and enclosing in a supporting substance” (Merriam-Webster dictionary), “Fix (an object) firmly and deeply in a surrounding mass” (Oxford/Lexico dictionary) and “To fix firmly in a surrounding mass” (The American Heritage dictionary) .  
Based upon the above definitions, one does NOT “embed” an object in a fluid or liquid medium as disclosed in the originally filed specification. One “embeds” an object within a solid or semi-solid material. Therefore, the originally filed specification fails to clearly teach how one of ordinary skill in the art would “embed” in a fluid/liquid medium.
As the originally filed specification also indicates the object is “immersed in a fluid medium” (page 1, line 2), it would not be considered new matter to amend the originally filed specification to change all instances of “embedding” the object in a fluid medium to “immersing” the object in a fluid medium in order to properly identify that which is being monitored/tested.
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The originally filed specification fails to provide “the object and fluid medium rigidities” being “different” as found in claim 17. The originally filed specification only recites that “Somatic cells adapt to stress and may rigidify, and stem cell differentiation may be affected by external mechanical stress” (page 30, lines 29-30). No other reference to any form of the words “rigid” or “rigidities” is found within the originally filed specification. Therefore, the originally filed specification fails to provide proper support for the claimed subject matter as now found in claim 17.

Claim Objections
Claim 17 is objected to because of the following informalities:  The phrase “or the the object and fluid medium”, found on line 2, is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The originally filed specification fails to provide indication as to how one of ordinary skill in the art would determine the rigidity of the fluid medium as required by the phrase “the object and fluid medium rigidities are different”. Rigidity is a measure of “stiffness or inflexibility”. By definition a fluid medium is FLUID or FLEXIBLE. Therefore, how does one of ordinary skill in the art measure the “inflexibility” of a FLUID to meet the claimed invention? As the originally filed specification fails to teach how one of ordinary skill in the art would measure the “rigidity” of a fluid medium, the originally filed specification fails to comply with the enablement requirement required to meet the subject matter of claim 17.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-18 are rejected as being indefinite as claim 1 is unclear how the phrase “when a fluid medium is acoustically coupled with the electroacoustic device, the precursor surface wave propagates as a volume acoustic wave into the bulk of the fluid medium and focuses therein” modifies the PHYSICAL structure of the recited apparatus. The phrase merely recites a desired result and fails to recite/modify any limitations within the actual apparatus that could produce the recited result. 
Claims 2-18 are rejected as they fail to correct the problems of claim 1 from which they depend.
Claim 2 is rejected as being indefinite as the phrases “the ratio” (line 2 of the claim) and “the distance” (line 2 of the claim) lack proper antecedent basis as claim 1, from which claim 2 depends, recites neither “ratio” nor “distance”.
Claim 6 is rejected as being indefinite as the phrases “the polar coordinate”, “the azimuthal angle”, and “the associated electric field” lack a proper antecedent basis as neither claim 6, claim 3 (from which claim 6 depends), and claim 1, from which claim 6 ultimately depends, previously recites a “polar coordinate”, “azimuthal angle”, or “associated electric field”.
Claim 6 is further rejected as being indefinite. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “ranging between 3.0 and 3.3”, and the claim also recites “π” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 6 is further rejected as being indefinite. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “ranging between 6.0 and 6.6”, and the claim also recites “2π” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because 
Claim 6 is further rejected as being indefinite as the claim recites “In particular when the electroacoustic device comprises a plurality of tracks of first and respective second electrodes” is unclear and indefinite. Is the claim trying to CLAIM a plurality of first and respective second electrodes? Neither claim 3, from which claim 6 depends, nor claim 1 recite a limitation of “a plurality of tracks of first and respective second electrodes”. Therefore, this phrase renders the claim indefinite as it is unclear what is being referred to. The first occurrence of a “plurality of respective first and second tracks” can be found in claim 7.
Claim 6 is further rejected as being indefinite as the claim recites “the height of an interface separating two consecutive layers in the case the support comprises a stacking of acoustically coupled layers” in unclear and indefinite. Is the claim trying to CLAIM a stacking of acoustic coupled layers for the support? Neither claim 3, from which claim 6 depends, nor claim 1 recite a limitation of a “support comprising a stacking of acoustically coupled layers”. Therefore, this phrase renders the claim indefinite as it is unclear what is being referred to. The first occurrence of a support comprising “a stacking of acoustically coupled layers” can be found in claim 4.
Claims 10-12 are rejected as being indefinite. Claim 10 recites “a second precursor wave transducer”. This is confusing as claim 1, from which claim 10 depends, recites “at least one precursor wave transducer”. As the “at least one precursor wave transducer” covers the presence of multiple transducers, the recitation of a “second precursor wave transducer” is confusing. A suggestion for correction is to alter the “at least one precursor wave transducer” in claim 1 to recite --at least one first precursor wave transducer-- to properly differentiate between the two different precursor wave transducers.
Claims 11-12 are rejected as they fail to correct the problem of claim 10 from which they depend.
Claim 18 is further rejected as being indefinite as the phrase “the bulk of a solid support” lacks proper antecedent basis as neither the method claim 16, from which claim 18 depends, nor the apparatus claim 1, which recites the apparatus claim 16 relies upon for operation, provides a “solid support” such that the “bulk” of the solid support can be known.
Claim 19 is rejected as being indefinite as the phrases “at least two electrodes of inverse polarity” and “at least two further electrodes of inverse polarity” make it difficult to differentiate between the two sets of “electrodes”. A suggestion for correction is to utilize the phrases --at 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 merely recites WHERE the volume acoustic wave is to be focused. There is no recitation within the body of the claim which modifies the structure of the apparatus such that the desired result can be obtained. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 recites “propagating the volume acoustic wave throughout the bulk of a solid support before the volume acoustic wave reaches the fluid medium”. However, as the apparatus recited by claim 1 fails to provide a “solid support”, such propagation cannot occur and thus the claim fails to further limit method claim 16 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 8, 10, 15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quate et al. (US 4,697,195) (hereafter Quate).
With regards to claim 1, Quate discloses an electroacoustic device (Figures) comprising at least one precursor wave transducer (12) comprising: a piezoelectric substrate (27), first (21) and second (22) electrodes of inverse polarity (inherent, column 4 line 8 – column 5 line 12) arranged on the substrate (27) and configured to generate in the substrate a precursor ultrasonic surface wave which is unfocused (column 4 line 8 – column 5 line 12), wherein when a fluid medium is acoustically coupled with the electroacoustic device (Figures), the precursor ultrasonic surface wave propagates as a volume acoustic wave into the bulk of the fluid medium and focuses therein (column 4 line 8 – column 5 line 12).
	With regards to claim 2, Quate inherently teaches the ratio of the distance separating a focalization plane where the volume acoustic wave focuses and a substrate surface on which the first and second electrodes are arranged, to a fundamental wavelength of the precursor ultrasonic surface wave is greater than 10, said distance being measured perpendicularly to the substrate surface at column 5 lines 13 -64 when teaching the proper distance which to submerge the electroacoustic device to produce the desired focus in the fluid medium.
With regards to claim 7, Quate discloses the first (21) and second (22) electrodes comprise a plurality of respective first and second tracks (Figures, column 4 line 8 – column 5 line 12, column 6 lines 49-63).
With regards to claim 8, Quate discloses the at least one precursor wave transducer (12) being interdigitated at column 6 lines 49-63.
Quate discloses a second precursor wave transducer (Figures, column 6 line 49 - column 7 line 19) with respective first (43, 45) and second (44, 46) electrodes arranged on the same substrate (27) as the first (21) and second (22) electrodes of the at least one precursor wave transducer (12), the at least one (12) and second (Figures) precursor wave transducers being configured for generating in the substrate respective precursor ultrasonic surface waves having different respective fundamental wavelengths (column 6 line 49 – column 7 line 19, teaches coherently driven or incoherently driven electrodes, with the coherently driven electrodes being phase synchronized).
With regards to claim 15, while Quate fails to specifically disclose an “optical device” as recited, none of the details of the “optical device” are found within the body of the claim, thus the “optical device” merely considered to be an intended use for the claimed electroacoustic device and given no patentable weight. As such, the electroacoustic device of Quate fully meets the requirements of the claimed structure and thus meets the requirements of claim 15.  
With regards to claim 19, Quate discloses an electroacoustic device comprising a piezoelectric substrate (27), at least two electrodes (21, 22) of inverse polarity arranged on the substrate and defining with the substrate a swirling wave transducer (Figures, column 4 line 8 –column 5 line 12, column 6 lines 49-63), the at least two electrodes comprising respective tracks spiraling around a same center (Figures, column 4 line 8 – column 5 line 12), and being configured for generating a swirling ultrasonic surface wave in the substrate (column 4 line 8 – column 5 line 12), at least two further electrodes (43/44, 45/46) of inverse polarity (column 6 line 49 – column 7 line 19) arranged on the substrate (Figures) and defining with the substrate a precursor wave transducer (column 6 line 49 – column 7 line 19), the at least two further electrodes (43/44, 45/46) being configured to generate in the substrate a precursor ultrasonic wave which is unfocused and is different form the swirling ultrasonic surface wave (column 6 line 49 – column 7 line 19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quate.
With regards to claim 12, Quate discloses the claimed invention of claim 10 as shown above with the exception of the at least one precursor wave transducer at least partially surrounding the second precursor wave transducer.
Quate clearly shows at least one precursor wave transducer (the precursor transducer formed by electrode pairs 43/44 and/or 45/46) at least partially surrounding a second, different precursor wave transducer (precursor transducer 12). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Quate such that the at least one precursor wave transducer at least partially surrounds the second precursor wave transducer as Quate teaches that the at least one precursor wave transducer which surrounds the other recited precursor wave transducer is utilized to adjust the placement of the focus of the surrounded precursor wave transducer and one of ordinary skill in the art would select the desired transducer from the group to perform the necessary adjust as needed. 
With regards to claim 13, Quate discloses the claimed invention of claim 1 as shown above including at least one precursor wave transducer (12) being a swirling wave transducer and at least one second precursor wave transducer (electrodes 43/44, 45/46) which partially surrounds the at least one precursor wave transducer.
Quate discloses the claimed invention with the exception of the second precursor wave transducer comprising the swirling wave transducer having electrodes of inverse polarity 
It would have been obvious to one of ordinary skill in the art at the time of filing to designate the swirling transducer as the second precursor transducer and the transducers formed by the electrodes 43/44 and 45/46 as the at least one precursor transducer as they form the desired structure which allows the precursor transducer formed by the electrodes 43/44 and/or 45/46 to direct/adjust the focal point of the volume acoustic wave produced from the surface acoustic waves generated by the swirling precursor transducer.
With regards to 14, Quate discloses among the group consisting of the swirling wave transducer and the at least one precursor wave transducer, one transducer of said group surrounds at least one of the other transducers of said group as shown in the Figures and column 6 line 49 – column 7 line 19.

Allowable Subject Matter
Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 3-6, 9, and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
With regards to claim 3, the prior art of record fails to teach and/or suggest an electroacoustic device comprising, in combination with the other recited elements, a support overlapping the substrate, acoustically coupled with the substrate, and made of at least one material different from a substrate material, such that when the fluid medium is provided on the support, the volume acoustic wave propagates in the support before reaching the fluid medium.
With regards to claim 11, the prior art of record fails to teach and/or suggest an electroacoustic device  comprising, in combination with the other recited elements, contact brushes in contact with and powering the respective at least one and second precursor wave transducers, in respective first and second arrangements of the device. 
With regards to claim 16, the prior art of record fails to teach and/or suggest a method for manipulating at least one object in a fluid medium, comprising: 1) generating a precursor surface acoustic wave with an electroacoustic device, the electroacoustic device comprising, in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shaw (US 4,011,747) discloses converting ultrasonic surface waves into acoustic volume waves to test an object within a fluid medium.
Dias et al. (US 5,400,788) discloses using both bulk acoustic waves and surface acoustic waves converted into volume acoustic waves to generate acoustic signals at discrete multiple frequencies.
Oralkan et al. (US 2010/0268152 A1) discloses a method and apparatus for ultrasound assisted local delivery of drugs and biomarkers which utilizes surface acoustic waves converted into volume acoustic waves.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855